DISMISS and Opinion Filed November 14, 2019




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-19-01238-CV

                  JIGNESH PATEL AND SMITA LAD, Appellants
                                   V.
        SHLOK KRISHNA RONAK, LLC D/B/A SAM’S TOBACCO TOWN AND
         D/B/A CHEVRON GAS STATION, RONAK SHAH, RAMESH PATEL,
                       AND KRISHNA SHAH, Appellees

                       On Appeal from the County Court at Law No. 3
                                   Dallas County, Texas
                           Trial Court Cause No. CC-19-00723-C

                             MEMORANDUM OPINION
                Before Chief Justice Burns, Justice Molberg, and Justice Nowell
                                Opinion by Chief Justice Burns
       The Court questioned its jurisdiction over this appeal as there did not appear to be a final

judgment or other appealable order. We instructed appellants to file, by November 4, 2019, a letter

brief addressing the Court’s concern and cautioned that failure to do so may result in dismissal of

the appeal without further notice. As of today’s date, appellants have not complied.

       Generally, appellate courts have jurisdiction only over appeals from final judgments and

certain interlocutory orders as permitted by statute. See Lehmann v. Har-Con Corp., 39 S.W.3d
191, 195 (Tex. 2001). A final judgment is one that disposes of all parties and claims. See Lehman,
39 S.W.3d at 195.
       The trial court signed an interlocutory order granting appellees’ motion to dismiss certain

claims pursuant to the Texas Citizens’ Participation Act and awarded attorneys’ fees. Appellants

filed a motion for new trial and for rehearing on the attorneys’ fee award. In their notice of appeal,

appellants state they are appealing the trial court’s interlocutory order denying their motion for

new trial and for rehearing. This order is neither a final order nor an appealable interlocutory

order. See TEX. CIV. PRAC. & REM. CODE ANN. §§ 27.003; 27.008; 51.014(a)(12) (only denial of

motion to dismiss pursuant to section 27.003 is subject to an interlocutory appeal). For this reason,

we dismiss this appeal for want of jurisdiction. See TEX. R. APP. P. 42.3(a).




                                                   /Robert D. Burns, III/
                                                   ROBERT D. BURNS, III
                                                   CHIEF JUSTICE


191238F.P05




                                                 –2–
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

JIGNESH PATEL AND SMITA LAD,                      On Appeal from the County Court at Law
Appellants                                        No. 3, Dallas County, Texas
                                                  Trial Court Cause No. CC-19-00723-C.
No. 05-19-01238-CV        V.                      Opinion delivered by Chief Justice Burns.
                                                  Justices Molberg and Nowell participating.
SHLOK KRISHNA RONAK, LLC D/B/A
SAM’S TOBACCO TOWN AND D/B/A
CHEVRON GAS STATION,
RONAK SHAH, RAMESH PATEL,
AND KRISHNA SHAH, Appellees

      In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

     It is ORDERED that appellees SHLOK KRISHNA RONAK, LLC D/B/A SAM’S
TOBACCO TOWN AND D/B/A CHEVRON GAS STATION, RONAK SHAH, RAMESH
PATEL, AND KRISHNA SHAH recover their costs of this appeal from appellants JIGNESH
PATEL AND SMITA LAD.


Judgment entered November 14, 2019




                                            –3–